28 So.3d 174 (2010)
Frank D. GREESON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-5063.
District Court of Appeal of Florida, First District.
February 12, 2010.
Frank D. Greeson, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is granted and the trial court is directed to render an order on petitioner's motion for postconviction relief, or schedule a hearing on the merits of the motion, within 30 days of this opinion becoming final. See Browning v. State, 814 So.2d 1220 (Fla. 1st DCA 2002).
PETITION GRANTED.
KAHN, BENTON, and ROBERTS, JJ., concur.